Citation Nr: 1122024	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2006, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.

In a decision dated September 2006, the Board denied a claim of entitlement to an increased rating for PTSD, then, as now, rated as 30 percent disabling.  

Importantly, in that decision (September 2006), the Board also determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness; that had been denied in an unappealed 1997 rating decision.  The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  

In March 2008, the Veterans Court granted a joint motion of the Veteran and the Secretary of  Veterans Appeals, vacated the Board's September 2006 decision as to the issues of an increased rating for PTSD, an increased rating for a left knee disability, and whether the claim of entitlement to service connection for chronic fatigue should be reopened.  The Board denied his appeal as to an increased rating for his left knee disability in March 2009.  That issue is not currently before the Board and the Board therefore does not further address that issue.  

As to the PTSD claim, the Parties agreed that the Board noted that the Veteran had difficulties keeping his job due to his anger problem and that he had been assigned a Global Assessment of Functioning (GAF) score of 50, and that the Board had denied the claim because the evidence did not show reduced reliability and productivity due to the symptoms listed in the criteria for rating PTSD.  The Parties also agreed that although the Board had considered the symptoms listed in the criteria for rating PTSD it had not considered the Veteran's level of social and occupational development, and therefore a remand was required.  

As to the issue of "reopening" a previously denied claim of entitlement to service connection for chronic fatigue, the Parties agreed that the Veterans Claims Assistance Act (VCAA) notice letter sent to the Veteran had provided only a general definition of "new and material evidence" needed to reopen a claim but did not address the specific evidence required to overcome such a denial.  The Parties agreed that a remand was necessary to that VA could provide VCAA notice complying with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) (which had not been issued when the RO initially adjudicated this case).  

In this regard, it is important to note that the Kent decision deals exclusively with the issue of notice required for claims to reopen previously denied claims.  

In September 2008, the Board remanded the issues to the RO via the AMC so that VA could provide the Veteran with Kent notice as to the requirements for reopening the claim of entitlement to service connection for chronic fatigue syndrome and to provide the Veteran notice as specified in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) with regard to his claim for an increased rating for PTSD, and to obtain more current records of treatment of the Veteran at a VA medical facility, fully meeting the requirements of the first joint motion. 

In March 2009, the Board again remanded the issues of entitlement to an increased rating for PTSD and reopening a claim of entitlement to service connection for chronic fatigue to the RO via the AMC for additional development to insure total compliance with the first joint motion.

The matter was later returned to the Board for appellate consideration.  

In a February 2010 decision, the Board again denied the appeal as to an increased rating for PTSD and again determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for chronic fatigue.  

The Veteran appealed that decision to the Veterans Court.  In October 2010, the Veterans Court granted a joint motion of the Parties, vacated the Board decision as to an increased rating for PTSD and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for chronic fatigue, and remanded those issues to the Board for compliance with the instructions in the joint motion.  

As to the increased rating for PTSD, the Parties agreed that the Board must provide adequate reasons and bases regarding a Global Assessment of Functioning (GAF) score assigned during an October 2004 VA examination.  This concern was never addressed in the first joint motion from 2008.

In the October 2010 joint motion, the Parties also agreed that the Board (and, unmistakably, the Parties of the first joint motion) had incorrectly treated the claim for service connection for chronic fatigue syndrome as a request to reopen a the claim previously denied in 1997.  The Parties agreed that because chronic fatigue syndrome had been added as a "qualifying chronic disability" under 38 U.S.C. 1117 after the 1997 denial, the claim was a different claim than the one denied in 1997 and therefore a new claim rather than a previously denied claim and hence the Board should have treated it as a new claim.  The Parties disagreed with the Board's interpretation of Spencer v. Brown, 4 Vet. App. 283 (1993) in this regard, stating that the Board erred in finding that a lack of diagnosis of chronic fatigue syndrome leads to the inapplicability of the liberalizing law in this case.

It is important to note that the Spencer decision was in effect well before the first joint motion, which vacated and remand the Board's decision on the basis that the Board had not given adequate notice regarding this new and material evidence issue (Kent notice).  In this regard, it is also important to note that chronic fatigue syndrome was added to 38 U.S.C. § 1117 by Public Law 107-103, December 27, 2001, and became effective March 1, 2002.  This was, again, prior to the March 2008 joint motion in which the Parties agreed that VA must provide the Veteran with notice as to the requirements for reopening the claim, previously denied in 1997 for entitlement to service connection for chronic fatigue syndrome.  The Board remanded this case to the RO/AMC twice in order to meet the requirements of the first joint motion, causing a two year delay in the full adjudication of this case. 

From this record it is clear that had the Board taken the position of the Parties of the second joint motion in 2010 and adjudicate this issue on a de novo basis it would have been in direct violation of the findings of the first joint motion (the law of the case), leading to the unfortunate conclusion that had the Board taken either position in this case, unavoidably, the case was going to be returned to the Board by the Veterans Court no matter what action the Board took in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board wishes to avoid any additional basis for further ligation in this matter.  Associated with the claims file are records obtained from the Social Security Administration (SSA) prior to 1999 that have to do with disability benefits granted by the SSA for the Veteran.  These include a July 1996 letter from the SSA addressed to the Veteran informing him that the SSA had decided that his health had improved and that he was able to work and therefore he was no longer considered disabled as of July 1996.  

Noted in a report of an October 2004 VA compensation and pension (C&P) examination with regard to the Veteran's PTSD is that he reported that he receives social security income.  In a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran added a note "I also get Social Security disability too."  The Parties noted these facts in the October 2010 joint motion and directed VA to address whether VA's duty to assist requires it to remand for post 1996 SSA records.  

The Board has determined that if post 1996 SSA disability records do exist, as the Veteran appears to have indicated, there is a reasonable possibility that the records may provide evidence relevant to either or both of the issues on appeal.  VA therefore has a duty to assist the Veteran by obtaining any available post 1996 SSA disability records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile. 38 U.S.C.A. § 5103A.

Additionally, evidence has been added to the record since the last supplemental statement of the case was issued.  On remand the RO must readjudicate the issues on appeal with consideration of all evidence added to the record since the last supplemental statement of the case was issued.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with regard to his claim for entitlement to service connection for chronic fatigue syndrome.  Note that pursuant to the October 2010 joint motion, the issue is entitlement to service connection, not whether a previously denied claim may be reopened (the RO should disregarding the findings of the first joint motion).

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits for the period after July 1996.  Associate any obtained records with the claims file.  If no records are obtainable, obtain negative response or responses, as appropriate, and associate such with the claims file along with documentation of efforts to obtain the records.  

2.  Obtain any records of VA treatment of the Veteran from April 2009 forward and associate any obtained records with the claims file.  

3.  After conducting any indicated additional development, readjudicate the claims on appeal with consideration of all evidence added to the record since the last supplemental statement of the case was issued in October 2009.  If any benefit sought is not granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


